     Anna Maria Martin (Bar No. 154279)
 1   amartin@mmhllp.com
 2   Grant Ingram (Bar No. 242785)
     gingram@mmhllp.com
 3   MESERVE, MUMPER & HUGHES LLP
     800 Wilshire Boulevard, Suite 500
 4   Los Angeles, California 90017-2611
     Telephone: (213) 620-0300
 5   Facsimile: (213) 625-1930
 6
     Attorneys for Defendants
 7   LIFE INSURANCE COMPANY OF NORTH AMERICA
     and METROPCSWIRELESS, INC. EMPLOYEE
 8   WELFARE BENEFIT PLAN
 9
     Laurence F. Padway (Bar No. 83914)
10   LAW OFFICES OF LAURENCE F. PADWAY
     1516 Oak Street, Suite 109
11   Alameda, CA 94501
     Tel: 510.814.6100
12   Fax: 510.814.0650
13
     David J. Linden
14   P.O. Box 5780
     Napa, CA 94581
15   Tel: 707.252.7007
     Fax: 707.252.7883
16
     Attorneys for Plaintiff
17
     SONJA K. RYGG
18                             IN THE UNITED STATES DISTRICT COURT
19                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
20                                  SAN FRANCISCO DIVISION

21
      SONJA K. RYGG,                            )   CASE NO. 3:17-cv-06891-JST
22                                              )   STIPULATION TO CONTINUE
              Plaintiff,                        )   BRIEFING AND HEARING
23                                              )   SCHEDULE; and [PROPOSED]
        vs.                                     )   ORDER
24
                                                )
25    METROPCS WIRELESS, INC.                   )   Date: December 20, 2018
      EMPLOYEE WELFARE BENEFIT PLAN,            )   Time: 2:00 p.m.
26                                       1
27    STIPULATION TO CONTINUE BRIEFING AND HEARING SCHEDULE & [PROPOSED]
                                     ORDER
28                          Case No. 3:17-cv-06891-JST
      and LIFE INSURANCE COMPANY OF                   )
 1    NORTH AMERICA,                                  )
 2                                                    )
                     Defendants.                      )
 3

 4

 5          Whereas the following briefing schedule was set by the Court on September 13, 2018:

 6   and,

 7                  Plaintiff's opening brief:    October 9, 2018
                    Defendant's opening brief:    October 26, 2018
 8                  Plaintiff's response:         November 13, 2018
                    Defendant's response:         November 30, 2018
 9
                    Hearing:                      December 20, 2018 at 2:00 p.m.
10

11

12          Whereas, counsel for Ms. Rygg lost significant time from work during August for illness,
13   following which he underwent knee surgery on August 22, 2018, which resulted in a prior
14   continuance and the schedule described above. However, the backlog of work caused by
15   counsel=s absence was more than anticipated, and the preparation of the brief in this case has
16   taken longer than planned, as a result of which counsel have met and conferred, and agreed upon
17   a revised schedule, which takes into account the calendar of both counsel and the upcoming
18   holidays:
19

20                  Plaintiff's opening brief:    October 23, 2018
                    Defendant's opening brief:    November 9, 2018
21                  Plaintiff's response:         December 4, 2018
                    Defendant's response:         December 21, 2018
22                  Hearing:                      January 24, 2019 at 2:00 p.m.
23

24          It is so stipulated.

25

26                                       2
27    STIPULATION TO CONTINUE BRIEFING AND HEARING SCHEDULE & [PROPOSED]
                                     ORDER
28                          Case No. 3:17-cv-06891-JST
                                                  MESERVE, MUMPER & HUGHES LLP
 1

 2
     DATED: October 8, 2018                       By: /s/ Anna M. Martin
 3                                                ANNA M. MARTIN
                                                  Attorneys for Defendants
 4                                                LIFE INSURANCE COMPANY OF NORTH
                                                  AMERICA and METROPCSWIRELESS, INC.
 5
                                                  EMPLOYEE WELFARE BENEFIT PLAN
 6

 7                                                LAW OFFICES OF LAURENCE F. PADWAY

 8   DATED: October 8, 2018                       By: /s/ Laurence F. Padway
                                                  LAURENCE F. PADWAY
 9
                                                  Attorneys for Plaintiff
10                                                SONJA K. RYGG

11

12
                       ATTESTATION PURSUANT TO GENERAL ORDER 45
13
            I, Laurence F. Padway, attest that concurrence in the filing of this document has been
14
     obtained from any signatories indicated by a “conformed” signature (/s/) within this e-filed
15
     document. I declare under penalty of perjury under the laws of the United States of America that
16
     the foregoing is true and correct.
17
18
     Dated: October 8, 2018               LAW OFFICES OF LAURENCE F. PADWAY
19
                                             By: /s/Laurence F. Padway
20                                               LAURENCE F. PADWAY
                                                 Attorneys for Plaintiff
21                                               SONJA K. RYGG

22

23

24

25

26                                       3
27    STIPULATION TO CONTINUE BRIEFING AND HEARING SCHEDULE & [PROPOSED]
                                     ORDER
28                          Case No. 3:17-cv-06891-JST
 1

 2

 3                                      [PROPOSED] ORDER

 4          Pursuant to the stipulation of the parties, it is so ordered. The briefing and hearing
     schedule set forth above is hereby adopted.
 5

 6          The Court does not anticipate granting any further continuances.
     IT IS SO ORDERED.
 7
     Dated: October 9, 2018
 8
                                                     UNITED STATES DISTRICT JUDGE
 9
                                                                  Jon S. Tigar
10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26                                       4
27    STIPULATION TO CONTINUE BRIEFING AND HEARING SCHEDULE & [PROPOSED]
                                     ORDER
28                          Case No. 3:17-cv-06891-JST
